UNITED STATES DISTRICT COURT DISTRICT OF

NEW JERSEY
UNITED STATES OF AMERICA MAGISTRATE NO,;  2/-1151
V. CRIMINAL ACTION

Brianna Schneider
ORDER OF RELEASE

The Court orders the defendant is ordered released on a personal recognizance bond with
the following bail conditions:

[V lReporting, as directed, to U.S. Pretrial Services;
[V |Substance Abuse testing/treatment, as directed by U.S. Pretrial Services;
[__|Mental Health testing/treatment as directed by U.S. Pretrial Services:

[v |The defendant shall appear at all future court proceedings;

[ other:

s/Brianna Schneider 06/30/2021

 

 

DEFENDANT DATE

It is further ORDERED that the defendant be furnished with a copy of this order and a
notice of the penalties applicable to violation of -gonditions of release.

lb Mata

ANTHONY4IR. MAUTONE
U.S. MAGISTRATE JUDGE

DATE, 96/30/2021
